Citation Nr: 0817827	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-31 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
A hearing before the undersigned Veterans Law Judge at the RO 
was held in April 2008.

In May 2008, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2007).

The Board also points out that the veteran's October 2006 
substantive appeal also appeared to indicate that the veteran 
wished to be considered for entitlement to a pension; as 
such, this issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

Resolving all doubt in the veteran's favor, his hearing loss 
is related to his in service exposure to acoustic trauma.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, his hearing loss 
was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).

In August 2005, prior to the initial adjudication of this 
claim, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No prejudice 
has been alleged in the timing of these notices, and none is 
apparent from the record.  Further, in light of the favorable 
decision below, the Board sees no prejudice in continuing 
with adjudication of this claim.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that the evidence is at least in equipoise as to the question 
of whether the veteran's current hearing loss is related to 
service, and as such, service connection is warranted for 
this disability.

The Board notes that the evidence does show that the veteran 
was exposed to high levels of noise in service, by firing 
guns and in his position as a fire control technician in 
service.  The veteran has further stated that he received no 
exposure to acoustic trauma subsequent to service.  An 
October 2005 VA examination report indicated that it was not 
at least as likely as not that the veteran's hearing loss was 
related to service.  Among other things, the examiner noted 
that the veteran reported that post-service he worked for a 
newspaper near the presses, which could have exposed him to 
high levels of noise.  In an October 2006 letter from the 
newspaper, however, it is indicated that the veteran, who was 
employed there from 1961-1976, worked many floors above the 
production department areas.  The veteran provided testimony 
to this effect during the April 2008 hearing.

In any event, the examination report also indicated however, 
that it was possible that, based on the veteran's reported 
history of noise exposure, he could have sustained some minor 
changes in hearing in the higher frequencies while on active 
duty, which would not have been reflected on the veteran's 
service medical records as his examinations in service were 
not frequency specific and did not assess higher frequencies.  
In fact, the veteran's service separation examination does 
show a normal range of hearing.

The Board also notes the opinion dated January 2006, from a 
private Board certified otolaryngologist.  That physician 
noted the veteran's reported history of noise exposure, and 
stated that in his opinion, the veteran's hearing loss was 
more likely than not a result of exposure to a high noise 
environment while on active duty in the service.  The Board 
finds this opinion probative particularly because it was 
provided by an expert in this field.

Thus, considering all evidence of record, including the 
veteran's hearing testimony, and statements from relatives 
who recall his hearing loss shortly after service, the Board 
finds that the evidence is at least in equipoise as to the 
question of whether the veteran's hearing loss is related to 
service.  As such, the benefit-of-the-doubt doctrine applies, 
and the Board finds that service connection for hearing loss 
is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to service connection for hearing loss is 
granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


